Citation Nr: 1123209	
Decision Date: 06/17/11    Archive Date: 06/28/11	

DOCKET NO.  06-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine, claimed as neck pain.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left thigh disorder.

3.  Entitlement to service connection for a chronic headache disorder, claimed as the residual of an inservice skull fracture.

4.  Entitlement to an evaluation in excess of 10 percent for sickle cell anemia with vitreous hemorrhage in the left eye.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

6.  Evaluation to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, and from February 1978 to July 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2005, August 2006, and March 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of September 1996, the RO denied entitlement to service connection for disorders characterized by neck and left thigh pain.  In a subsequent rating of June 1997, the RO once again denied entitlement to service connection for disorders of the neck and left thigh.  Since the time of those rating decisions, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO found such evidence neither new nor material, and the current appeal ensued.  

Finally, for reasons which will become apparent, the appeal as to the issues of increased evaluations for service-connected sickle cell anemia and degenerative joint disease of the right and left knees is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In rating decisions of September 1996 and June 1997, the RO denied entitlement to service connection for a neck (cervical spine) disability.  

2.  Evidence submitted since the time of the RO's September 1996 and June 1997 decisions denying entitlement to service connection for a neck (cervical spine) disability, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  

3.  A chronic neck disorder, specifically, degenerative disc disease of the cervical spine, as likely as not had its origin during the Veteran's active military service.

4.  Service connection is now in effect for lumbar radiculopathy of the left lower extremity, to include symptomatology present in the Veteran's left thigh.  

5.  The Veteran's current headache disorder as likely as not had its origin as the result of a skull fracture sustained in an inservice motor vehicle accident in October 1991.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in September 1996 and June 1997 denying the Veteran's claim for service connection for a chronic neck (cervical spine) disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the RO's September 1996 and June 1997 decisions denying entitlement to service connection for a neck (cervical spine) disability is both new and material, and sufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A chronic neck disorder, specifically, degenerative disc disease of the cervical spine, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The Veteran's claim for service connection for a left thigh disorder has been rendered moot.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.151, 3.303 (2010).

5.  A chronic headache disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  However, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes:  his multiple contentions, including those offered during the course of an RO hearing in July 2009, as well as service treatment records, VA and private treatment records and examination reports, and various statements from the Veteran's spouse, colleagues and associates.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for degenerative disc disease of the cervical spine, as well as for a left thigh disorder, and a chronic headache disorder.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin as the result of a motor vehicle accident in October 1991, during the Veteran's second period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as headaches, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.307, 3.309 (2010).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As regards the Veteran's claim for service connection for degenerative disc disease of the cervical spine, the Board notes that, in Boggs v. Peake, 510 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently because they rest on different factual bases.

In the case at hand, at the time of the previous September 1996 and June 1997 decisions, the RO denied entitlement to service connection for a chronic neck (i.e., cervical spine) disability.  The Veteran's current claim and accompanying evidence reflects that very same disability.  Inasmuch as the Veteran's claim is based on the very same disability as his previous claims, it must be considered on a "new and material" basis.  See Boggs, supra.  

In that regard, at the time of the prior September 1996 RO decision, there were on file the Veteran's service treatment records, as well as a report of a VA general medical examination conducted in January 1996.  Those service treatment records were silent for any complaints of or treatment for a chronic neck condition.  Moreover, the VA examination of January 1996 showed a full range of motion without pain of the Veteran's neck.  Noted at the time of the September 1996 rating decision was that compensation was payable for a disease or injury which caused a disabling physical or mental condition.  However, the evidence of record failed to show a neck disability for which compensation could be established.  Under the circumstances, it was considered to be a not well-grounded claim.  Further noted was that, in order to establish a well-grounded claim, it was necessary to provide evidence which demonstrated an actually disabling condition.  Moreover, unless evidence to make the claim well-grounded was received within one year from the date of notification, were entitlement to be established, benefits could not be paid prior to the date of receipt of the evidence.  

At the time of the subsequent RO decision in June 1997, it was once again noted that compensation was payable for a disease or injury which caused a disabling physical or mental condition.  However, the evidence of record failed to show a chronic neck disability for which compensation might be established.  Noted at the time was that a letter sent to the Veteran requesting new and material evidence had elicited no reply.  Moreover, the Veteran had failed to report for a VA examination scheduled at his local VA medical center in April 1997.  Under the circumstances, the RO concluded that, in the absence of new and material evidence sufficient to substantiate the Veteran's claim for service connection, service connection must again be denied.  Both of the aforementioned rating decisions (in September 1996 and June 1997) were adequately supported by and consistent with the evidence then of record, and have now become final.  

Evidence submitted since the time of the June 1997 RO decision, consisting, for the most part, of VA and private treatment records and examination reports, as well as testimony by the Veteran at an RO hearing in July 2009, and various statements by the Veteran's family members, colleagues, and associates, is both "new" and "material" as to the issue of service connection for a chronic disability of the cervical spine.  More specifically, since the time of the June 1997 rating decision, there has been presented continuing evidence of degenerative disc disease of the cervical spine, as well as conflicting medical opinions regarding the relationship between that disability and the Veteran's active military service.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.  

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim for service connection for a chronic neck (cervical spine) disorder, the Board must now turn to a de novo review of all pertinent evidence of record.  In the interest of judicial economy, that review is best undertaken in conjunction with consideration of the issue of service connection for a chronic headache disorder.

In that regard, a review of private treatment records discloses that, in October 1991, while still in service, the Veteran was involved in a motor vehicle accident, at which time he sustained a left forehead laceration and skull fracture, as well as probable pneumocephalus.  At the time of hospital admission, the Veteran complained of a headache, but denied neck pain.  Significantly, immediately following hospital discharge, it was noted that the Veteran still had a "slight headache."  At the time of a service separation examination in November 1995, the Veteran was heard to complain of an injury to his neck as the result of the aforementioned automobile accident.

The Board observes that, at the time of the aforementioned VA general medical examination in January 1996, the Veteran gave a history of a motor vehicle accident which resulted in a skull fracture, as well as residual neck pain.  When questioned, the Veteran complained of pain in his neck when turning his head.  While he had sustained no fracture of the neck, his nuchal pain extended out to the left trapezius muscle.  On physical examination, there was no evidence of any neck tenderness.  The pertinent diagnosis noted was of mild, intermittent cervical pain secondary to a previous motor vehicle accident, not considered disabling.

The Board acknowledges that, following a VA neurologic examination in February 2006, it was the opinion of the examiner that the Veteran's headaches were "at least as likely as not" secondary to migraine headaches, as per the Veteran's history, and not due to an (inservice) head injury.  However, the Veteran's private neurologist, following an examination of the Veteran and a review of his medical records, came to the conclusion that the Veteran was suffering from "post-traumatic headaches due to a motor vehicle accident with skull fracture in 1991."  Moreover, while following a VA orthopedic examination in August 2009, the examiner was of the opinion that it was "less likely than not" the case that the Veteran's degenerative disc disease of the cervical spine was related to an inservice motor vehicle accident and skull fracture in 1991, a different VA physician, following an examination of the Veteran in June 2007, rendered a diagnosis of a motor vehicle accident in 1991, with residual cervical multilevel disc disease.  Significantly, the Veteran's private physician, in correspondence of late October 2005, indicated that, in his opinion, the Veteran was suffering from multilevel cervical disc disease which was the direct result of a motor vehicle accident sustained in 1991.  

As is clear from the above, there exists at least some ambiguity regarding the exact nature and etiology of the Veteran's current headache disability and degenerative disc disease of the cervical spine.  Nonetheless, and with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that the Veteran's current degenerative disc disease of the cervical spine and headache disorder as likely as not had their origin as the result of the aforementioned October 1991 motor vehicle accident in which the Veteran suffered a fractured skull.  Accordingly, service connection for those disabilities is in order.  

Turning to the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a left thigh disorder, the Board observes that, during the course of the aforementioned RO hearing in July 2009, the Veteran indicated that his left thigh symptomatology did not constitute a "separate and distinct" disability, but was rather a manifestation of pain emanating from his low back pathology.  See Transcript, pp. 2-3.  Accordingly, the Veteran was advised that he might wish to file a separate claim for service connection for a low back disability.  The Veteran subsequently did, in fact, file just such a claim, with a result that, in a rating decision of January 2010, the RO granted service connection for lumbosacral strain with thoracic spine and intervertebral disc displacement, as well as for lumbar radiculopathy of both (including the left) lower extremities.  Under the circumstances, it is clear that service connection has, in effect, been granted for the Veteran's radiating pain in the left thigh as "part and parcel" of lumbar radiculopathy of the left lower extremity.  Accordingly, the Veteran's claim for service connection for a left thigh disability has been rendered moot.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a chronic neck disorder, including degenerative disc disease of the cervical spine, is reopened.

Service connection for degenerative disc disease of the cervical spine is granted.  

The claim as to whether new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a chronic left thigh disorder is dismissed.  

Service connection for a chronic headache disorder is granted.  


REMAND

In addition to the above, the Veteran in this case seeks an increased evaluation for sickle cell anemia with vitreous hemorrhage in the left eye, as well as for degenerative disc disease of both knees.  In pertinent part, it is contended that the various manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective scheduler evaluations now assigned.

As regards the Veteran's claim for an increased rating for service-connected sickle cell anemia, the Board observes that, at the time of a VA hemic examination in September 2008, the Veteran indicated that he had been hospitalized in June of that year for a prostate biopsy, at which time he developed a urinary tract infection, became dehydrated, and suffered a "sickle cell pain crisis."  According to the Veteran, at that time, he was managed with pain medication and received no blood transfusions.  Significantly, according to the examiner, he was unable to locate any report of the aforementioned treatment in the Veteran's claims folder.  

The Board further observes that, during the course of the aforementioned RO hearing in July 2009, the Veteran indicated that he had suffered an additional sickle cell crisis in early 2009.  See Transcript, p. 5.  Later in that same hearing, the Veteran testified that he received treatment for his sickle cell disease at various Scott and White Medical facilities located in Cedar Park and Round Rock, Texas.  See Transcript, p.6.  Significantly, records of such treatment for the Veteran's sickle cell anemia are not at this time a part of the Veteran's claims folder.  Moreover, the aforementioned VA examination in September 2008 represents the most recent examination afforded the Veteran for evaluation of his service-connected sickle cell anemia.  Under the circumstances, the Board is of the opinion that additional development, to include a more contemporaneous VA examination, would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Turning to the issues of increased evaluations for the Veteran's service-connected degenerative joint disease of the right and left knees, the Board notes that, at the time of a VA orthopedic examination in October 2007, the Veteran denied any problems with dislocation or recurrent subluxation of either knee.  Moreover, physical examination revealed an active and passive range of motion of both knees consisting of flexion from 0 to 140 degrees, and extension to 0 degrees.  The Veteran's knee joints were not painful on motion, and there was no objective evidence of heat, redness, swelling, or tenderness.  Stability of both of the Veteran's knees was intact, and both the McMurray and Lachman's tests were negative.  At the time of examination, the Veteran denied any gait or functional limitation on standing or walking.  

In contrast, at the time of a subsequent VA orthopedic examination in October 2009, range of motion of both of the Veteran's knees was described as "questionable," with a lot of guarding during the course of the examination.  According to the examiner, the Veteran initially kept his knees straight in full extension, and was very reluctant to flex them.  Later on, he "let go," but only partially, with the result that extension was kept to 20 degrees.  Noted by the examiner was that he was unable to conduct McMurray's test, in that the Veteran was "moaning all the time," though only when being examined.  Stability was described as normal, and both the Lachman's and drawer tests were negative.  At the time of examination, there was no evidence of any swelling or tenderness, or deformity or abnormal movement.  The Veteran's gait was normal, though somewhat antalgic due to low back pain.  Moreover, repetitive movements against body weight were described as not decreasing range of motion or function.  Range of motion measurements for both knees were reported as extension minus 20 degrees, with flexion from 20 to 105 degrees.  In the opinion of the examiner, subjective examination findings were "greater" than objective examination findings.  

As is clear from the above, there exists some considerable discrepancy between the findings on VA examination in October 2007, and those on more recent examination in October 2009.  Under the circumstances, and given the questionable validity/reliability of the October 2009 findings, the Board is of the opinion that an additional VA orthopedic examination would be appropriate prior to a final adjudication of the Veteran's claims for increase.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Veteran, with a request that he provide the name and full address of the medical facility where he reportedly received treatment for sickle cell anemia in June 2008.  Following receipt of that information, the RO/AMC should contact the medical facility in question, with a request that it provide copies of any and all records of treatment of the Veteran for that time period.  The RO/AMC should, additionally, contact the Scott and White medical facilities located in Cedar Park and Round Rock, Texas, with a request that they provide copies of any and all records of treatment of the Veteran during the period from January to June 2009.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2009, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded additional hematologic, orthopedic, and ophthalmologic examinations in order to more accurately determine the current severity of his service-connected sickle cell anemia with vitreous hemorrhage in the left eye, and degenerative joint disease of both knees.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised if failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.  

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the hematologic examination, the examiner should specifically comment regarding the current severity of the Veteran's service-connected sickle cell anemia, to include, based on the entire evidence of record, whether that disability might best be described as asymptomatic or in remission, with identifiable organ impairment, as opposed to one characterized by repeated hemolytic cycling crises, with continuing impairment of health.  

Following completion of the orthopedic examination, the examiner should specifically comment regarding the severity of the Veteran's service-connected degenerative joint disease of both knees, to include any and all limitation of motion (e.g., flexion and/or extension) as well as any functional loss associated with pain, weakened movement, excess fatigability, incoordination, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain and pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected degenerative joint disease of both knees.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  The examiner should attempt to reconcile the disparate findings noted on VA examinations in October 2007 and October 2009, and, in so doing, specifically address the reliability/validity of the examination findings (in particular, range of motion measurements) obtained in October 2009.  

Finally, as part of the requested ophthalmologic examination, the examiner should provide specific measurements not only of corrected and uncorrected visual acuity, but also any contraction of visual field in the Veteran's left eye.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.  

4.  The RO/AMC should then readjudicate the Veteran's claim for an increased evaluation for service-connected sickle cell anemia with vitreous hemorrhage in the left eye, as well as his claims for increased evaluations for service-connected degenerative joint disease of both knees.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in December 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


